DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
	The substitute drawings, filed August 7, 2019, have been approved and entered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided” in line 1.

Claim Objections
Claims 1, 11, 16, and 20 are objected to because of the following informalities:  
In 4 of claim 1, “based” should be changed to --base--. See also line 6 of claim 16.
In line 1 of claim 11, “coupler” should be changed to --couplers--.
In line 4 of claim 20, --the-- should be inserted before “same”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rendered indefinite since it is unclear exactly what is being claimed. In particular, the second coupler has been functionally set forth in claim 1 (see last three lines), i.e., “configured to be coupled… to a second coupler”, and then claim 3 seeks to positively define the second coupler, i.e., “comprises” (in line 1), thus blurring the metes and bounds of the claim. Similarly, claim 4 is rendered indefinite since the positive limitation “the surface… abuts… and supports” also blurs the metes and bounds of the claim. See also claim 5. Claim 10 also seeks to positively define the second coupler “arranged” on a rear side.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9; 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0166305 (Hsieh ‘305).
With respect to claim 1, Hsieh ‘305 discloses a tool cartridge (5 - see Figure 3) for accommodating a tool (92), the tool cartridge (5) comprising a cartridge base body (at 52 and including the upwardly extending inner wall to the right of numeral 51 in Figure 3); a tool holder (in between 531, 531) arranged on the cartridge based body (52) and configured to detachably hold the tool (92 - see Figure 2); and at least one first coupler (at 51, 511, 512) configured to be coupled in a form-fit and detachable manner to a second coupler (35, 351, 352) of a further tool cartridge (2), the second coupler (35, 351, 352) being complementary (see Figure 3) to the first coupler (51, 511, 512); with respect to claim 2, wherein the first coupler is hook-shaped (at 512), and wherein the second coupler (at 352) is configured as a hook receiver; with respect to claim 4, wherein the second coupler comprises an orifice (at 35 - see Figure 1) in a surface (32) of the further tool cartridge (2), and wherein the orifice (35) comprises an undercut (at 351) for the first coupler (at 511) to engage with the second coupler; with respect to claim 4, wherein the first coupler (at 51, 511, 512) is provided with a contact surface (unnumbered - see Figure 3, the vertical face to the right of numeral 511, and on the left half of 51, in front of numeral 511 in Figure 1) configured such that, in a hooked-in state (when 512 engages 352), the surface (32) of the further tool cartridge (2) abuts (see Figure 5, where 5 is engaged with 2) to the contact surface and supports the further tool cartridge (2) against the contact surface (unnumbered - see Figure 3, the vertical face to the right of numeral 511); with respect to claim 5, wherein the cartridge base body (the wall extending from numeral 52) is provided with at least one further contact surface (on the right half of wall, near with respect to claim 6, wherein the tool cartridge (5) comprises a handle (the unnumbered element similar to 531 near the left of 5) configured to carry the tool cartridge (5); with respect to claim 9, further comprising a first face (unnumbered - the horizontal surface on which 531 extends upwardly in Figure 3) on which the tool holder (531, 531) is arranged and being defined as a front side; a second face opposite to the front side and being defined as a rear side (the bottom of 5 in Figure 3); and lateral faces (right and left side of 5 in Figure 1) being horizontally (front to back in Figure 1) between the front side and the rear side. 
With respect to claim 16, Hsieh ‘305 discloses a tool cartridge system comprising multiple tool cartridges (2 and 5) each configured to accommodate a respective tool (91 and 92, respectively), the multiple tool cartridges (2, 5) including a first tool cartridge (5) comprising a cartridge base body (52); a tool holder (531, 531) arranged on the cartridge base body (52) and configured to detachably hold the first tool (92); and at least one first coupler (51, 511, 512); and a second tool cartridge (2) comprising a second coupler (35, 351, 352), wherein the first coupler (51, 511, 512) of the first tool cartridge (5) is configured to be coupled in a form-fit and detachable manner to the second coupler (35, 351, 352) of the second tool cartridge (2), the second coupler (35, 351, 352) being complementary (see Figure 2) to the first coupler (51, 511, 512); and with respect to claim 18, wherein the first tool cartridge comprises a first face (unnumbered - the horizontal surface on which 531 extends upwardly in Figure 3) on which the tool holder (531, 531) is arranged and being defined as a front side; a second face opposite to the front side and being defined as a rear side (the bottom of 5 in Figure 3); and lateral faces (right and left side of 5 in Figure 1) being horizontally (front to back in Figure 1) between the front side and the rear side. 
With respect to the term “processing” as in the preamble of claims 1 (and in line 5) and in lines 2 and 7 of claim 16, it is noted that this term breathes no life into the claim and thus has not been given any patentable weight.
Claims 1, 2, 6-11; and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,704,496 (Latta ‘496).
With respect to claim 1, Latta ‘496  discloses a tool cartridge (160 - see Figure 9) for accommodating a tool (at 178), the tool cartridge comprising a cartridge base body (as at 164, 166, 170, 182); a tool holder (at 174) arranged on the cartridge based body and configured to detachably hold the tool (178); and at least one first coupler (192, 194) configured to be coupled in a form-fit and detachable manner to a second coupler (142) of a further tool cartridge (120 - see Figure 8), the second coupler being complementary to the first coupler; with respect to claim 2, wherein the first coupler (192, 194) is hook-shaped, and wherein the second coupler (142) is configured as a hook receiver; with respect to claim 6, wherein the tool cartridge (160) comprises a handle (168) configured to carry the tool cartridge; with respect to claim 7, wherein the cartridge base body is made of  plastic (see column 5, line 56); with respect to claim 8, at least one second coupler (188) that is substantially same as the second coupler (142) of the further tool cartridge (120); with respect to claim 9, further comprising a first face (the surface where numeral 164 is located facing the front of Figure 9) on which the tool holder (174) is arranged and being defined as with respect to claim 10, wherein the first coupler (192, 194) is arranged on one of the lateral faces, and wherein the second coupler (142) of the further tool cartridge (120) is arranged on a rear side (i.e., the rear side of the “further” cartridge has not been defined in relation to any other surface, and thus the surface on which 142 extends is considered to define “a rear side”) of the further tool cartridge; with respect to claim 11, comprising two first couplers (192, 194 and 188, i.e., the claim does not require the first couplers be the same or identical, nor is the shape defined in the claimed combination) each arranged on a respective one of the lateral faces (the outer vertical sides of 164 and 166).
With respect to claim 16, Latta ‘496 discloses a tool cartridge system comprising multiple tool cartridges (120, 160) each configured to accommodate a respective tool (138 and 178, respectively), the multiple tool cartridges including a first tool cartridge (160 - Figure 9) comprising a cartridge base body (as at 164, 166, 170, 182); a tool holder (174) arranged on the cartridge based body and configured to detachably hold the first tool (178); and at least one first coupler (192, 194); and a second tool cartridge (120 - see Figure 8) comprising a second coupler (142), wherein the first coupler (192, 194) of the first tool cartridge (160) is configured to be coupled in a form-fit and detachable manner to the second coupler (142) of the second tool cartridge (120),  the second coupler being complementary to the first coupler; with respect to claim 17, wherein the first (160) and second (120) tool cartridges comprise an identical arrangement (i.e., the shapes of 192, 194 and 146, 148 are the same and the shapes of 188 and 142 are the same)of the first coupler and the second coupler; with respect to claim 18, wherein the first tool cartridge (160) comprises a first face (the surface where numeral 164 is located facing the front of Figure 9) on with respect to claim 19, further comprising a third tool cartridge (another element 120) comprising a third coupler (146, 148), wherein the first tool cartridge (160) comprises two first couplers (192, 194 and 188, i.e., the claim does not require the first couplers be the same or identical, nor is the shape defined in the claimed combination) each arranged on a respective one of the lateral faces (the outer vertical sides of 164, 166, respectively), and wherein one of the two first couplers (192, 194) is configured to be coupled in form-fit and detachably to the second coupler (142) of the second tool cartridge (120, that would be placed to the left of 160), and the other one of the two first couplers (188) is configured to be coupled in form-fit and detachably to the third coupler (146, 148) of the third tool cartridge (120 that would be placed to the right of 160), the third coupler (146, 148) being complementary to the other one of the two first couplers (188).
With respect to the term “processing” as in the preamble of claims 1 (and in line 5) and in lines 2 and 7 of claim 16, it is noted that this term breathes no life into the claim and thus has not been given any patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘305, alone.
Hsieh ‘305 discloses the apparatus as advanced above, but fails to disclose the use of plastic. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the claimed element from plastic, for ease in economy and manufacture.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Latta ‘496, alone.
Latta ‘496 discloses the apparatus as advanced above, whereby the first coupler (192, 194) is arranged on one of the lateral faces (the outer vertical side of 164), and wherein the second tool cartridge (120) comprises a second coupler (225 and including 235 - see Figure 11) on the rear side (back of Figure 11), the second coupler (at 235) of the second tool cartridge (120) being substantially the same as the second coupler (188) of the first tool cartridge. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a coupler (225 as in Figure 10) could be used with the first tool cartridge (160) in the same manner as with the second tool cartridge (see in Figure 11), i.e., by fabricating the width of 225 to match the width of 160, thus allowing increased organizational capabilities of the apparatus. It is noted that the claim does not require that the second coupler on the rear side engage any structure, and thus, the second coupler (of 225 and 235) could be placed on the rear side and engaged with the lower elements (196, 198, and 190). 



s 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0312067 (Broadbent et al. ‘067) in view of U.S. Patent No. 4,410,095 (Dembicks ‘095).
With respect to claim 1, Broadbent et al. ‘067 discloses tool cartridge for accommodating a processing tool, the tool cartridge comprising a cartridge base body (right side - see Figure 6); a tool holder (left side - see Figure 6) arranged on the cartridge based body and configured to detachably hold the processing tool; with respect to claim 6, wherein the tool cartridge comprises a handle (48) configured to carry the tool cartridge; with respect to claim 7, wherein the cartridge base body is made of  plastic; with respect to claim 9, further comprising a first face (facing to the left in Figure 6) on which the tool holder is arranged and being defined as a front side; a second face opposite to the front side and being defined as a rear side (facing to the right in Figure 6); and lateral faces (as at 40 and on the opposite side in Figure e6) being horizontally between the front side and the rear side; with respect to claim 12, wherein the tool holder comprises a stamp holder (as at 38, i.e., punch retention arms) configured to detachably hold a first tool portion of the processing tool that is configured as a processing stamp; and a die holder (40) configured to detachably hold a second tool portion of the processing tool that is configured as a processing die; with respect to claim 13, wherein the tool holder comprises a stripper holder (unnumbered - see middle of Figure 6, at the location of the tabs extending towards the inner part between 38, 38) configured to hold a stripper of the processing tool (the left middle of 36) configured to fix the tool cartridge in a tool magazine of a processing machine; and with respect to claim 15, wherein the tool holder and the fixer are arranged on opposite sides of the tool cartridge.
The claims differ from Broadbent et al. ‘067 in requiring at least one first coupler configured to be coupled in a form-fit and detachable manner to a second coupler of a further tool 
Dembicks ‘095 teaches the use of a coupling assembly comprising a first coupler (as at 20 on the right of Figure 2) on a first tool cartridge configured to be coupled in a form-fit and detachable manner to a second coupler (similar to 31, at the location of 22 in Figure 1), whereby the first coupler is hook shaped and the second coupler is a hook receiver defining an orifice comprising an undercut (the unnumbered shape of the couple), and the first cartridge having a second coupler (see at 16 in Figure 5) that is substantially the same as the second coupler on the second cartridge.
Thus, it would have been obvious to one of ordinary skill, before the effective filing date of the invention, that the cartridge of Broadbent et al. ‘067 would be formed with the same first and second coupler (on opposite lateral sides thereof), as taught by Dembicks ‘095, such as at the location of 46 and the opposite side, for increased use capabilities and securement of other structures.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 15, 2022